DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The Applicant is reminded that 37 CFR 1.56(a) states that the "duty of candor and good faith" is owed "in dealing with the Office" and that all associated with the filing and prosecution of a patent application have a "duty to disclose to the Office" material information. This duty "in dealing with" and "to" the Office extends, of course, to all dealings which such individuals have with the Office, and is not limited to representations to or dealings with the examiner.
The Examiner notes that the Applicant did not cite 11,090,479, nor the art cited within the filed history related to that patent, despite the similarities between the claims and despite the same attorney and some of the same inventors being associated with the present application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,090,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in some respects and only add that the inlet are disposed laterally on the housing. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). In regards to the differences in the claimed subject matter, the Examiner notes that there is nothing in the claims to figure out the orientation of the housing to be able to decide what is a side to thus meet the claims as to the inlets being disposed laterally on the housing. The Examiner also notes that it is the structure that makes a device patentable. How a device is placed in an unclaimed device which would then give the valve an orientation to then device what is front, back, left, right, up, down, does not make a device patentable. See MPEP which recites, inter alia, when the claim recites using an old structure and the "use" is directed to a result or property of that structure, then the claim is anticipated. Alternatively, the ‘479 patent discloses all the limitations of the claims, except for the inlets/inflows being disposed laterally on the housing.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to move the inlets/inflows from a top of the housing to a side of the housing, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are still replete with antecedent issues. The Examiner will provide a few examples that is not an exhaustive list. All unclear language must be corrected. 
In re claim 1, there is not article before valves, i.e. claims should introduce structure by reciting “a valve” or “a plurality of valves”. “corresponding inlets” is unclear because it is not clear if these are new inlets or they are some of the inlets of the “plurality of inlets” already introduced. “as at least as 3-way valves” does not make grammatical sense. “at least two inlets” and “one outlet” are unclear because it is not clear if these are the same as the inlets/outlet of the housing or are new inlets and outlet completely distinct and separate structures. “each valve” is unclear because it is not certain that this is referring back to the plurality of valves introduced or if it is a new valves. “a single valve” is unclear because it is not clear if this is a new valve of one of the plurality of valves already recited. 
In re claim 1, the phrase “can be”, or “can”, or “could be” renders the scope of the claim unclear because “can” is susceptible to more than one plausible construction. The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability, or it can be used to indicate a possibility or a probability. Therefore, it is not clear whether the limitation refers to a capability that is required to be present in the invention, or whether it refers to a capability that is a mere possibility that is not required.
In re claim 3, it is not clear which outlet is being referred to now as the applicant has recited each valve has an outlet and there is an outlet in the manifold. 
In re claim 5, are the two inlets new inlets or are they two of the previously introduced inlets?
In re claim 7, the claim is grammatically incorrect, a word is missing before lower inlet.
In re claim 9, “each of which” is unclear. Is this talking about the cock plugs or the valves?
In re claim 10, is “an inlet” a new inlet or one of the inlets of the valve already introduced. 
In re claims 12 and 17, “the cock plugs on an external side” lack antecedent basis because the cock plugs have not been recited as being on external sides yet so it’s not clear if these are new ones or the same ones. 
In re claim 14, the claim is replete with antecedent issues. It appears that the claim should depend form claim 13 not claim 1. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each valve having one outlet is new matter. The speciation shows and describes a single housing having all of the valves. The housing having plural inlets with two inlets assigned to each valve and all the valves fluidly connect with a single outlet, not that each valve itself has an outlet. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 5 is already recited in claim 1. Claim 5 adds nothing else.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by 11,090,479 (Biehl) or alternatively as unpatentable under 35 usc 103 in view of Biehl. 
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In re claims 1-19, the claims are clearly anticipated by the disclosure of Biehl. The present claims do not define the orientation of the housing so what is lateral is not defined and under BRI can be any side.
Alternatively, Biehl discloses all the limitations of the claims, except for the inlets being on the front and back sides.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the inlets from the top side to the left and right sides, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04.
Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 5,037,390 (Raines).
In re claim 1, Raines discloses a valve unit for a system for producing a medical preparation for parenteral nutrition, the valve unit comprising 
a housing (30) having a plurality of inlets (inlets defined by elements 45 and 46, etc.) and an outlet (far right end of the manifold that connects to container 54) and 
valves (31, 32) that connect corresponding inlets to the outlet, 
wherein the valves are configured as at least as 3-way valves (flow either goes between vial and syringe or between syringe and manifold, thus is a 3 way valve) that are connectable to the outlet, 
wherein at least some of the inlets are disposed laterally on the housing (back side of the housing shown in fig.2), and 
wherein each valve comprises at least two inlets (34, 35) and one outlet (50) such that two source containers can be connected to a single valve (fig.2, the syringe and the vial are source containers).
In re claim 2, Raines discloses the outlet (outlet of the manifold connected to the container 54) is connected to a duct (central duct within the manifold) that is disposed in the housing and wherein the duct has lateral openings (the inlets of the manifold) that lead to the valves (fig.2)
In re claim 3, Raines discloses each of the valves is configured to have a blocked central position (normally closed position of 37).
In re claim 5, Raines discloses two inlets are assigned to each of the valves (see the rejection of claim 1 above).
In re claim 6, Raines discloses the valve unit as claimed in claim 5, wherein the two inlets comprise are disposed at dissimilar height levels (figs.1-2 and 10) and provide an upper inlet (34) and a lower inlet (35), the upper inlet being displaced relative to the lower inlet along a line perpendicular to a line along which the outlet extends.
In re claim 7, Raines discloses the valve unit of claim 5, wherein the two inlets comprise an upper inlet (34) and a lower inlet (35) that are in each case disposed on top of one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raines.
In re claims 8-17, Raines fails to explicitly disclose the specifically claimed type of valve. However, the Examiner takes official notice of facts by asserting that the specifically claimed cock plugs are old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize the cock plugs as obvious and necessary elements of the current invention.  MPEP 2144.03. Also, see at least PG/Pub 2009/0065724 (Mitton). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of the official notice above in Raines as an obvious engineering design choice for swapping two known equivalent items. It has been held that “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”. See MPEP 2144.07.
In re claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include four inlets since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP(VI)(B).4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753